DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-19 are pending in this application.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5 and 15-19 in the reply filed on November 17, 2020, is acknowledged.

Claims 6-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 17, 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 16, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15, 16, 18 and 19 recite “by multiplying width the correction coefficient” which is indefinite.  It is not clear what is being claimed.  It appears it could be “multiplying it by the correction coefficient” or “multiplying the width by the correction coefficient”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nikon (JP 2008-185908) and Usui (US Patent 6,136,478) in view of Tojo (US 2009/0244466) and Abe (US 2021/0252215).
The English translation of the Nikon document will be used for the citations in this rejection.
Nikon teaches a process of manipulating a mask.  The abstract teaches use information of correction value of the line width of a pattern on a mask.  Figure 5A depicts the mask with a line pattern (paragraph at the bottom of page 9 to the top of page 10).  Pages 10 and 11 teach the calculation of the line width.  Figure 10 has a flow chart of the method (third paragraph on page 12).  The first full paragraph on page 13 teaches the pattern formed on the mask is based on the line width correction value obtained in step S11(as recited in claim 1).  Figure 14 depicts a stepwise correction as 
Nikon and Usui don’t teach nor suggest the recitations of claims 4 (including correction component based on a random number) and claim 17 (including dividing the pattern in portions and correcting each portion).  These are taught by Tojo and Abe.
Tojo teaches a process of correcting a pattern in an LCD device.  Paragraph 0101 and Figure 6 teach change in the size of the pattern in a pixel and that the processing occurs in a random manner (see claim 4).
Abe teaches a method of dividing a pattern region up and correcting a partial pattern in the sub-region of the pattern (paragraph 0008).  Paragraph 0025 and Figure 1 teach a flow chart including pattern correction process (step S106).  Paragraph 0029 and Step S106 teach the pattern correction process of the mask pattern with correction at each sub-region (see claim 17).
Therefore, it would have been obvious to have provided a photomask correction process as recited in the claims by correcting using a correction coefficient because Nikon and Usui teach that such a process provides improved patterning.  More accurate patterning will save money and time (from wasting masks instead of correcting them first).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pforr (US 2013/0295698) teaches a photomask which uses ghost patterns to correct the patterns.  See paragraphs 0076, 0081 and 0082 where a correction factor can be applied to the mask features.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN DUDA whose telephone number is (571)272-1383.  The examiner can normally be reached on Monday-Thursday; 5:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




									/Kathleen Duda/
									Kathleen Duda
									Primary Patent Examiner
									Art Unit 1737